DETAILED ACTION
In response to communication filed on 12 May 2022, claims 1-3, 5-7, 9-13, 15-16 and 18-20 are amended. Claim 17 is canceled. Claims 21-22 are added. Claims 1-16 and 18-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN201910716456.0.

Response to Arguments
Applicant’s arguments, see “Drawings”, filed 12 May 2022, have been carefully considered and based on the replacement drawings filed, the objection has been withdrawn. 

Applicant’s arguments, see “Specification”, filed 12 May 2022, have been carefully considered and based on the amended abstract filed, the objection has been withdrawn. 

Applicant’s arguments, see “Claim objections”, filed 12 May 2022, have been carefully considered and based on the amended claims, the objections have been amended below. 

Applicant’s arguments, see “Rejection under 35 U.S.C. § 101” regarding claims 18-20,  filed 12 May 2022, have been carefully considered. The 101 rejection of claims 18-20 regarding appropriate statutory category have been withdrawn based on the amended claim language. 

Applicant’s arguments, see “Rejection under 35 U.S.C. § 101”, filed 12 May 2022 regarding the abstract idea, have been carefully considered. The arguments regarding 101 abstract idea rejection have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that claim 1 proposes a solution, in which when the scene section corresponding to the tag is stored, the start frame timestamp and end frame timestamp in the scene section may be stored. The discrete frames included in the scene section are identified with the start frame timestamp and the end frame timestamp, so that there is no need for a dual storage of the discrete frames and the scene sections, thereby saving the storage resources and reducing the storage cost. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. The functionality of storing has been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above argued claim limitations as a whole above appear to be reciting the process of storing information and does not appear to integrate the abstract idea into a practical application. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing timestamp information of scenes. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. Further according to MPEP “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”. Similarly the arguments made above refer to storing discrete frame information along with the timestamps. Therefore it is a conventional computer technology that if fewer information is stored then it will save the storage resources and cannot be considered to be an improvement in the technology. Therefore these arguments are not considered to be persuasive. 

Applicant’s arguments, see “Rejection under 35 U.S.C. § 112”, filed 12 May 2022, have been carefully considered. Based on the amendments, the 112 rejections have been altered in the rejection below.  

Applicant’s arguments, see “Rejection under 35 U.S.C. § 103”, filed 12 May 2022, have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that Lin does not relate to the implementing of a scene section based on discrete frames of the claimed invention. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in the light of specification “scene selection based on discrete frames” may be reasonably interpreted as “selecting frames that have been tagged as new scenes”. Similarly, Lin reference in [0046] teaches that tags indicate each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene. Therefore Lin teaches the above argued limitations and therefore these arguments are not considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant further argues that Rechner fails to disclose determining whether there is a second discrete frame matched with the second tag in the first discrete frames, and if there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section; if the execution of the polling query corresponding to the second tag is completed, storing start frame timestamp information and end frame timestamp information of the scene section.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Similarly, Applicant recites teachings of Rechner and then argues that both of these references fail to teach all the limitations without specifically pointing out how the references do not teach specific aspects of the limitations. Therefore these arguments are not considered to be persuasive. 

All the other arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “which is regarded as a, fragment section” should read as --which is regarded as a fragment section-- as it appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are directed to an abstract idea without significantly more.

Step 1:
Claims 1-10 and 21-22 are recited as being directed to a “method”. Claims 11-16 are recited as being directed to a “system”. Claims 18-20 are recited as being directed to a “computer readable medium”. Hence, the analysis with step 2.

Regarding claim 1,
Step 2A: Prong One:
Claim 1 recites limitations: 
for any second tag among the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; 
in a case that there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section; 
in a case that the execution of the polling query corresponding to the second tag is complete,…
identifying,…  the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp. 
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to process the first frame and determine if there is a second frame matching with the same tag. A human mind can also evaluate to determine if there is the second discrete frame and then marking the second discrete frame with the second tag corresponding to a scene section. A human being can evaluate to determine if the polling query corresponding to the second tag ends. A human being can evaluate to identify discrete frames with the start frame timestamp and end frame timestamp information. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 1 further recites limitations:
obtaining at least one first tag for mapping a discrete frame to a scene section;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of tagging information for mapping frames to a scene being received and transmitted and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
storing start frame timestamp information and end frame timestamp information of the scene section; and
storing… (the information) the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp. 
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
obtaining at least one first tag for mapping a discrete frame to a scene section;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of tagging information for mapping frames to a scene being received and transmitted and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
storing start frame timestamp information and end frame timestamp information of the scene section.
storing… (the information) the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp. 
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing timestamp information of scenes. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.
Claims 11 and 18 incorporates substantively all the limitations of claim 1 in a device and computer-readable medium form and are rejected under the same rationale.

Regarding claims 2-7, 12-17 and 19-22,
Step 2A- Prong One: 
Claim 2 recites:
determining whether the scene sections corresponding to the second tag includes a scene section whose time length is smaller than a first time length, and upon determining that the scene sections corresponding to the second tag includes a scene section whose time length is smaller than a first time length, combining the scene section, which is regarded as a fragment section, to an adjacent non-fragment section.
Claim 3 recites:
in a case that there exists the non-fragment section adjacent to the fragment section only before the fragment section in the scene sections corresponding to the second tag, and a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section is smaller than a second time length, combining the fragment section with the non-fragment section; 
and/or, in a case that there exists a non-fragment section adjacent to the fragment section only after the fragment section in the scene sections corresponding to the second tag, 30 and the time interval between the start frame timestamp of the non-fragment section and the end frame timestamp of the fragment section is smaller than a second time length, combining the fragment section with the non-fragment section; 
and/or in a case that there exists the non-fragment section adjacent to the fragment section before and after the fragment section in the scene sections corresponding to the second tag, the time interval between the end frame timestamp of the non-fragment section before the fragment section and the start frame timestamp of the fragment section is smaller than a second time length, and the time interval between the start frame timestamp of the non-fragment section after the fragment section and the end frame timestamp of the fragment section is smaller than the second time length, selecting a non-fragment section with a longer time length from two adjacent non-fragment sections, and combining the fragment section with the selected non-fragment section.
Claim 4 further recites limitations:
wherein the performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames comprises: according to a matching rule applicable to the second tag, performing polling query on the to-be-processed first discrete frames to determine whether the first discrete frames include a second discrete frame matched with the second tag.
Claim 5 further recites limitations:
in a case that if the matching rule applicable to the second tag is range matching, the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: in a case that a tag value of any one of the first discrete frames corresponding to the second tag is within a range of values corresponding to the second tag, determining the one of the first discrete frames as the second discrete frame matched with the second tag.
Claim 6 further recites limitations:
in a case that the matching rule applicable to the second tag is threshold matching, the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: in a case that tag value of any one of the first discrete frames corresponding to the second tag is greater than a threshold corresponding to the second tag, determining the one of the first discrete frames as the second discrete frame matched with the second tag.
Claim 7 further recites limitations:
determining whether there exists a scene section corresponding to the second tag; 
in a case that there does not exist the scene section corresponding to the second tag, creating a scene section corresponding to the second tag and marking the second discrete frame with the second tag corresponding to the created scene section.  
Claim 21 further recites limitations:
determining whether there exists a scene section corresponding to the second tag; 
in a case that there exists the scene section corresponding to the second tag, determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section; 
upon determining that an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section, marking the second discrete frame with the scene section with which the adjacent preceding first discrete frame is marked.
Claim 22 further recites limitations:
determining whether there exists a scene section corresponding to the second tag; 
in a case that there exists the scene section corresponding to the second tag, determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section; 
upon determining that an adjacent preceding first discrete frame is not marked with the second tag corresponding to the scene section, creating the scene section corresponding to the second tag and marking the second discrete frame with the second tag corresponding to the created scene section.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human mind can apply evaluation to determine if time length of the scene and compare it to a specific length and if the length is smaller than combine the sections of the scene. A human being can also apply evaluation to mentally combine the sections of the fragmented and non-fragmented scenes based on the evaluation related to the fragment sections, time interval, timestamps of sections and time length of the fragment sections. A human mind can also evaluate to perform the query based on matching rule related to range of values and threshold information. A human being can also mentally evaluate to determine if scenes correspond to the second tag and based on that determination either create a scene section or marking a frame with the second tag. Also, an evaluation can be applied to determine if adjacent frames are also marked with the second tag and based on that determination either the frames are marked with second tag or scene section is created.  
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 12-16 incorporate substantively all the limitations of claims 2-6 respectively in a device form and are rejected under the same rationale.
Claims 19-20 incorporate substantively all the limitations of claim 2-3 respectively in a computer readable form and are rejected under the same rationale.

Regarding claim 8,
Step 2A: Prong One:
Claim 8 recites limitations: 
determining the scene section corresponding to the tag; 
generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section… 
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to determine the scene selection corresponding the tag and generate results based on the timestamps information.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 8 further recites limitations:
obtaining a search request carrying at least one tag;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of search request received and transmitting the search results and do not appear to integrate the abstract idea into a practical application.
Claim 8 further recites limitations:
… and returns the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 8 further recites limitations:
obtaining a search request carrying at least one tag;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of search request being received and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 8 further recites limitations:
… and returns the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 9,
Step 2A: Prong One:
Claim 9 recites limitations: 
in a case that the search request only carries one tag, the generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section and returns the search result comprises
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to generate results based on the timestamps information.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 9 further recites limitations:
returning the start frame timestamp and end frame timestamp of the scene section corresponding to the tag as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application. 
Step 2B:
Claim 9 further recites limitations:
returning the start frame timestamp and end frame timestamp of the scene section corresponding to the tag as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 10,
Step 2A: Prong One:
Claim 10 recites limitations: 
in a case that the search request carries N tags, N being a positive integer greater than one, the generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section and returns the search result comprises: 
determining an intersection of scene sections corresponding to N different tags in time;
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to generate results based on the timestamps information and determining intersecting scene sections.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 10 further recites limitations:
returning a start time and an end time of the intersection as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application
Step 2B:
Claim 10 further recites limitations:
returning a start time and an end time of the intersection as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites claim limitations “marking the second discrete frame with the scene section” appears to be unclear as to how can frames be marked with a scene section. This makes the claim indefinite. The marking of frames should be associated with tags. For the purpose of applying prior art “marking the second discrete frame with the scene section” has been interpreted as --marking the second discrete frame with the second tag corresponding to the scene section—

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0345178 A1, hereinafter “Lin”) in view of Rechner et al. (US 2020/0244917 A1, hereinafter “Rechner”) further in view of Karivaradaswamy et al. (US 2019/0356897 A1, hereinafter “Karivaradaswamy”). 

Regarding claim 11, Lin teaches
A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for implementing a discrete frame-based scene section, wherein the method comprises: (see Lin, [0091] “one or more of their user equipment devices… Control circuitry 704 may be based on any suitable processing circuitry such as processing circuitry”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”).
obtaining at least one first tag for mapping a discrete frame to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
corresponding to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
of the scene section; and (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
the discrete frames included in the scene section (see Lin, [0094] “Storage 708 may be used to store various types of content”; [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
Lin does not explicitly teach for any second tag in the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; in a case that there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section; in a case that the polling query corresponding to the second tag ends, storing start frame timestamp information and end frame timestamp information of the scene selection; and identifying and storing the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp.
However, Rechner discloses tagging video contents and also teaches
for any second tag among the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
in a case that there is the second discrete frame, marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”). 
in a case that the execution of the polling query corresponding to the second tag is completed, (see Rechner, [0067] “[0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger… the tagging includes a starting location and a duration of an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query) storing start frame timestamp information and end frame timestamp information of the scenes (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of analyzing frames, tagging frames and other frames within the frames and storing timestamp as being disclosed and taught by Rechner in the system taught by Lin to yield the predictable results of improving detection techniques to modify video contents to indicate locations, and/or durations of triggers (see Rechner, [0018] “Further aspects of the present disclosure result in improved epileptic trigger mitigation at least insofar as the present disclosure utilizes the improved detection techniques discussed above to automatically modify video content to indicate locations of, and/or durations of, epileptic triggers”).
The proposed combination of Lin and Rechner does not explicitly teach identifying and storing the discrete frames included in the scene section with the start frame timestamp and the end frame timestamp.
However, Karivaradaswamy discloses analysis of timestamps on the frames and also teaches
identifying and storing frame information with the start frame timestamp and the end frame timestamp (see Karivaradaswamy, [0027] “The frame data stored in the frame buffer 254 may include, for instance, a mapping of start frame timestamps and/or end frame timestamps of the previously received frames of the associated video stream. The start and end timestamps of the previously received frames (e.g., start frame timestamps and end frame timestamps that have previously been correlated to the system clock 208 as described herein mapped to associated frame IDs, frame sequence IDs, etc.)… to analyze the timestamp data of multiple frames to detect patterns and/or predict timestamps 256 of received frames of the video stream (e.g. frame 218, etc.)”; [0068] “the frame including a first start frame timestamp and a first end frame timestamp based on a device clock associated with the capture device… based on a plurality of previously received frames of the video stream, a second start frame timestamp and a second end frame timestamp associated with the received frame, the second start frame timestamp and second end frame timestamp being based on a system clock associated with the display system”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of storing frame information along with timeframes and also comparing time information to combine scenes as being disclosed and taught by Karivaradaswamy in the system taught by the proposed combination of Lin and Rechner to yield the predictable results of improving the user experience of viewing the video streams (see Karivaradaswamy, [0013] “Correlating and/or synchronizing frames as described herein is effective at eliminating significant differences in the timestamps of frames of one or more video streams, which reduces temporal distortion, smooths "jitter" of the video streams, and generally improves the user experience of viewing the video streams”).
Claims 1 and 18 incorporates substantively all the limitations of claim 11 in a method (see Lin, [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and computer-readable medium form (see Lin, [0078] “The media guidance application and/or any instructions for performing any of the embodiments discussed herein may be encoded on computer readable media… The computer readable media may be… non-transitory including, but not limited to, volatile and non-volatile computer memory”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and are rejected under the same rationale.

Regarding claim 12, the proposed combination of Lin, Rechner and Karivaradaswamy teaches
wherein the method further comprises: (see Lin, [0043] “Methods and systems are provided herein”) determining whether the scene sections corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag includes a scene section (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) whose time length is (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”) smaller than a first time length, and (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”).
upon determining that the scene sections corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag includes a scene section (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) whose time length is (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”) smaller than a first time length, combining the scene section, which is regarded as a, fragment section, to an adjacent non-fragment section (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”; [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”). The motivation for the proposed combination that has been maintained. 
Claims 2 and 19 incorporates substantively all the limitations of claim 12 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner and Karivaradaswamy in view of Persiantsev (US 10,594940 B1, hereinafter “Persiantsev”).

Regarding claim 13, the proposed combination of Lin, Rechner and Karivaradaswamy teaches
wherein the combining the fragment section to an adjacent non-fragment section comprises: (see Karivaradaswamy, [0048] “a skew value of the selected frame is calculated based on a difference between a received at least one timestamp of the selected frame and the predicted at least one timestamp… if the calculated skew value does not exceed the skew threshold at 410, the selected frame is included into a combined video stream at 414”; [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”). 
in a case that there exists the non-fragment section adjacent to the fragment section only before the fragment section in the scene sections (see Karivaradaswamy, [0047] “the next received frame is selected by the computing device (e.g., computing device 202 and/or specifically correlator application 206, etc.) to be correlated. At 406, at least one timestamp of the selected frame is predicted based on a plurality of previously received frames of the video stream associated with the selected frame”; [0010] “correlate the received frames, and combine the multiple video streams into a combined video stream” – the next received frame is interpreted as fragment section and the previously received combined frames is interpreted as non-fragment section) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) and a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section… (see Karivaradaswamy, [0030] “may calculate an average time between frames (e.g., the time between the correlated end frame timestamp of a frame and the correlated start frame timestamp of the next frame in sequence”; [0047] “the next received frame is selected by the computing device (e.g., computing device 202 and/or specifically correlator application 206, etc.) to be correlated. At 406, at least one timestamp of the selected frame is predicted based on a plurality of previously received frames of the video stream associated with the selected frame”;  [0010] “correlate the received frames, and combine the multiple video streams into a combined video stream” – the next received frame is interpreted as fragment section and the previously received combined frames is interpreted as non-fragment section) combining the fragment section with the non-fragment section; (see Karivaradaswamy, [0051] “the selected frame is included into the combined video stream. The combined video stream includes correlated frames from each of the first and second video streams, combined in such a way to form a single video stream”).
The proposed combination of Lin, Rechner and Karivaradaswamy does not explicitly teach a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section is smaller than a second time length. 
However, Persiantsev discloses video capture event and also teaches
time interval between two frames is smaller than a second time length, (see Persiantsev, [col7 lines32-36] “if the capture time interval between two frames is shorter than expected, the differences between successive images may be less pronounced”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of time interval between frames as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner and Karivaradaswamy to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion”).
Claims 3 and 20 incorporates substantively all the limitations of claim 13 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 4-7, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner and Karivaradaswamy in view of Bookman et al. (US 2003/0050929 A1, hereinafter “Bookman”).

Regarding claim 14, the proposed combination of Lin, Rechner and Karivaradaswamy teaches
wherein the performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query).
to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) performing polling query on the to-be-processed first discrete frames to determine whether the first discrete frames include a second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
The proposed combination of Lin, Rechner and Karivaradaswamy does not explicitly teach according to a matching rule applicable to the second tag. 
However, Bookman discloses linking the content to an annotation database and also teaches 
according to a matching rule applicable to tags (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of rules related to tags based on thresholds and range values as being disclosed and taught by Bookman in the system taught by the proposed combination of Lin, Rechner and Karivaradaswamy to yield the predictable results of efficiently performing high-speed tagging and executing the tagging rules without connecting to the database (see Bookman, [0012] “the data structures necessary to perform high-speed tagging of the text and to execute the tagging rules without requiring a connection to the database at the time of tagging, although it remains possible to do so”).
Claim 4 incorporates substantively all the limitations of claim 14 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 15, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein in a case that the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is range matching, (see Bookman, [0114] “a rule would be to only show content during a specified date range”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). 
in a case that a tag value (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is within a range of values (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). The motivation for the proposed combination is maintained. 
Claim 5 incorporates substantively all the limitations of claim 15 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 16, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein in a case that the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is threshold matching, (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query).
in a case that a tag value (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is greater than a threshold (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query). The motivation for the proposed combination is maintained. 
Claim 6 incorporates substantively all the limitations of claim 16 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there does not exist (see Rechner, [0079] “does not pose any… risks”) the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) creating a scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section; (see Lin, [0137] “may create new supplemental content using a section of the frame”). The motivation for the proposed combination is maintained. 

Regarding claim 21, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there exists the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining whether an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
upon determining that an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) marking the second discrete frame with (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) with which the adjacent preceding first discrete frame is marked (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”). The motivation for the proposed combination is maintained. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner and Karivaradaswamy in view of DeShan et al. (US 2010/0030744 A1, hereinafter “DeShan”).

Regarding claim 8, the proposed combination of Lin, Rechner and Karivaradaswamy teaches
determining the scene section corresponding to the tag; (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the closed captioning data”; [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”). 
generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”). 
The proposed combination of Lin, Rechner and Karivaradaswamy does not explicitly teach wherein if the search request only carries one tag. 
However, DeShan discloses request file containing search criteria and also teaches
wherein the method further comprises: obtaining a search request carrying at least one tag; (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of search criteria including tag as being disclosed and taught by DeShan in the system taught by the proposed combination of Lin, Rechner and Karivaradaswamy to yield the predictable results of effectively applying tags to limit matches in the searches (see DeShan, [0093] “Tags may be inserted to identify page-level metadata criteria that should be used to limit the result set when tagging the page. For example, a tag may be inserted into the page identifying the page as belonging to the category "Video Games". This tag can then be used to limit matches to terms or annotations that have also been identified as belonging to the category "Video Games". Page-level metadata tags may be inserted ahead of time or when the page is dynamically constructed”).

Regarding claim 9, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein in a case that the search request only carries one tag, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) the start frame timestamp and end frame timestamp of the scene section (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) corresponding to the tag (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the closed captioning data”; [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) as the search result  (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”). The motivation for the proposed combination is maintained.	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner, Karivaradaswamy and DeShan in view of Persiantsev (US 10,594940 B1, hereinafter “Persiantsev”).

Regarding claim 10, the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan teaches
wherein if the search request carries N tags, N being a positive integer greater than one, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… … corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
N different tags in time; (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags”; [0073] “The element EVENT_TIME contains several tags and is the time that the event occurs. Tag START is the event start time and END is the event end time”). 
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) a start time and an end time… (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) as the search result (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
The proposed combination of Lin, Rechner, Karivaradaswamy and DeShan does not explicitly teach determining an intersection of scene sections corresponding to N different tags in time; of the intersection.
However, Persiantsev discloses video capture event and also teaches
determining an intersection of scene sections corresponding to image frames (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”).
of the intersection (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of common regions of the scenes as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and DeShan to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner, Karivaradaswamy and Bookman in view of Bolle et al. (US 2007/0201694 A1, hereinafter “Bolle”).

Regarding claim 22, the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
in a case that there exists the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining whether an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
upon determining that an adjacent preceding first discrete frame… (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames”) with the second tag corresponding to the scene section, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) creating the scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”).
The proposed combination of Lin, Rechner, Karivaradaswamy and Bookman does not explicitly teach first discrete frame is not marked with the second tag.
However, Bolle discloses descriptive image information and also teaches
the video frame is not marked with tagged information (see Bolle, [0160] “If the video frame representation is indeed not tagged”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of not tagging video frames as being disclosed and taught by Bolle in the system taught by the proposed combination of Lin, Rechner, Karivaradaswamy and Bookman to yield the predictable results of effectively analyzing tagging information on the video frames in order to perform specific functionality (see Bolle, [0160] “At the onset every new video tagged video frame representation 637 (which is 540, FIG. SA) the content of the video frame as represented by the encoding system 120 are checked to see if the video frame representation is tagged by the selection process (629). If the video frame representation is indeed not tagged, the video frame is not selected and hence no obscuration methods need to be applied. In such an event, the output video frame representation is identical to the input frame representation (635). If the video frame representation is tagged, it implies that the frame is a selected frame and may undergo obscuration”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156